Citation Nr: 0510219	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  01-09 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active service from December 1984 to December 
1987.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia, which denied 
the veteran's petition to reopen his previously denied claim 
for service connection for a right shoulder disorder.  
Subsequently, in a May 2002 supplemental statement of the 
case (SSOC), the RO granted the petition to reopen this 
claim, but denied it on the merits.

In November 2002, acting pursuant to 38 C.F.R. § 19.9(a)(2), 
the Board ordered additional development.  After that 
regulation was ruled invalid by the United States Court of 
Appeals for the Federal Circuit, the Board remanded the claim 
to the RO for such development, specifically, compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and to 
obtain records from the Social Security Administration (SSA).  
The ordered development was accomplished by the Appeals 
Management Center (AMC), and the Board will now decide the 
claim.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that the veteran is service-connected for 
pseudofolliculitis barbae, and that he sent an October 2004 
letter to the RO regarding this disability.  As this matter 
has not yet been adjudicated by the RO, it is referred to the 
RO for appropriate consideration and development.


FINDINGS OF FACT

1.  The veteran's in-service right shoulder symptoms were 
acute and transitory and resolved without residual 
disability, and while the veteran was competent to testify 
that he experienced pain and limited range of motion in the 
shoulder since service, the clinical evidence reflected 
mostly normal range of motion since service.

2.  The private physician's opinion as to the etiology of the 
veteran's right shoulder disorder was not based on a review 
of the SMRs, and he did not explain the reasons for his 
conclusion that the veteran's right shoulder disorder was 
related to service even when given the opportunity to do; the 
VA examiner's opinion on this question did not suffer from 
these infirmities and was therefore entitled to greater 
weight.


CONCLUSION OF LAW

A right shoulder disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et seq. (West 2002), became 
effective on November 9, 2000.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.

In the present case, the VCAA took effect after the veteran 
filed his May 2000 petition to reopen.  But the VCAA applies 
to claims filed prior to its November 9, 2000 effective date 
if VA had not finally decided the claim before that date.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003) (citing 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001)) (VA will apply VCAA 
implementing regulations to any claim filed before November 
9, 2000 but not decided by VA as of that date).  VA had not 
finally "decided" the veteran's claim prior to November 9, 
2000 because the RO had yet to issue its August 2001 SOC and 
two subsequent SSOCs, one of which reopened the claim, and 
the Board subsequently remanded the claim for additional 
development.  See VAOPGCPREC 7-2003 (VA had authority to, and 
did, provide that VCAA requirements apply to claims at all 
stages of VA proceedings, up to and including those pending 
before the Board).

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini and other cases characterizing Court 
statements as dicta).  

In the case at hand, however, even if the Pelegrini Court's 
statements as to the timing and content of VCAA notice were 
binding holdings, the RO complied with them.

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  However, as 
explained in GC Opinion 7-2004, the Court did not hold that, 
if this notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, the 
Pelegrini Court "'specifically recognizes that where, as 
here, that notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice specifically complying with section 
5103(a)/§3.159(b)(1) because an initial AOJ adjudication had 
already occurred.'"  Id. at 2 (quoting Pelegrini, 18 Vet. 
App. at 120).  Therefore, according to GC, the Pelegrini 
Court did not hold that VA must vitiate all AOJ decisions 
rendered prior to November 9, 2000 denying service connection 
claims that were still pending before VA on that date in 
order to provide VCAA notice and adjudicate the claims anew.  
VAOPGCPREC 7-2004 at 2-3.

GC's interpretation of Pelegrini is directly relevant to the 
present case.  Here, the RO's September 2000 rating decision 
denying the veteran's petition to reopen took place prior to 
enactment of the VCAA, and, therefore, prior to any VCAA 
notification.  But according to Pelegrini, as interpreted by 
GC, the fact that the RO did not provide VCAA notification in 
these circumstances (nor could it have, as the VCAA had not 
yet been enacted) was not error.  Moreover, although the RO 
readjudicated the veteran's claim in its May 2002 SSOC 
without sending a VCAA letter, the RO had included the text 
of the duty to notify and assist provisions of the VCAA in 
its August 2001 SOC, and the AMC sent a VCAA letter in March 
2004, before it readjudicated the veteran's claim in its July 
2004 SSOC.  Therefore, to the extent that the RO erred in 
adjudicating the veteran's claim prior to providing a VCAA 
letter, VA has corrected this error to the extent possible.  
A remand to repeat the VCAA notification already provided 
would be superfluous and unnecessary.  See, e.g., 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  According to 
GC, Pelegrini did not require that VCAA notification contain 
any specific "magic words," and that it can be satisfied by 
a SOC or SSOC as long as the document meets the four content 
requirements listed above.  VAOPGCPREC 7-2004, at 3.

These requirements were met in this case.  The AMC's March 
2004 letter explained what the evidence would have to show 
and the information still needed to show it in order to 
establish entitlement to service connection for a right 
shoulder disorder.  In addition, the letter explained the 
respective responsibilities of VA and the veteran in 
obtaining this information.  Moreover, the AMC wrote: 
"Please provide us with any evidence or information you may 
have pertaining to your appeal."  The RO also included the 
text of VCAA implementing regulation 38 C.F.R. § 3.159 (2004) 
in its May 2002 SSOC and the AMC included the text of this 
regulation in its July 2004 SSOC.  Cf. Valiao v. Principi, 
17 Vet. App. 229, 232 (2003) (noting Board's failure to 
discuss whether RO's decision and SOC satisfied VCAA 
requirements in the absence of letter explaining VCAA).  
Thus, VA complied with the VCAA notice content requirements, 
as it provided the information specified by Pelegrini, 
including indicating to the veteran that he should provide 
any information or evidence in his possession pertaining to 
his claim.

In addition, the VA complied with the VCAA's preliminary duty 
to assist provisions and their implementing regulations.  The 
veteran's service medical records (SMRs) have been obtained 
and associated with the claims file.  In addition, the RO 
requested and obtained the treatment records of Dr. "S.," 
who opined in an April 2000 letter that the veteran's right 
shoulder disorder was related to his military service.  
Moreover, in a November 2001 letter, the RO asked Dr. S to 
submit additional evidence supporting his conclusion and to 
indicate when he first treated the veteran, the medical 
evidence on which he based his conclusion, and the reasons he 
felt that the veteran's right shoulder disorder was related 
to his military service.  In a November 2001 letter, Dr. 
"S." responded that he had nothing to add to his April 2000 
letter.  Also, the veteran's SSA records were obtained by the 
RO and the AMC.

Further, the RO obtained all relevant VA treatment records.  
In the August 2004 response to the July 2004 SSOC, the 
veteran's representative wrote: "There has been no attempt 
by the VA to obtain treatment records of the Brooklyn VAMC 
(VA Medical Center) from 1992-1995 probative to the issue on 
appeal."  However, the RO requested in November 2001 
hospital summaries and outpatient treatment records of the 
Brooklyn VAMC from January 1987 to December 1992 and, in 
response, New York Harbor Healthcare, which includes the 
Brooklyn VAMC on its letterhead, sent a November 2001 letter 
with attached VA treatment records that stated, "Enclosed 
you will find all the information that was available."  
Significantly, the enclosed materials include records through 
June 1996, including February 1994 X-rays of the veteran's 
right shoulder.  Thus, although the RO's initial request for 
records from the Brooklyn VAMC was limited to the years 1987 
to 1992, the response stated that it included all records 
available, and these records included those for the period 
1992 to 1995 and beyond.  The Board therefore finds that the 
RO has complied with its duty to assist the veteran in 
obtaining VA treatment records, including those of the 
Brooklyn VAMC that were specifically discussed in the August 
2004 response to the July 2004 SSOC.  There is no indication 
that other private or Federal records exist that should be 
requested, or that any pertinent evidence was not received.  
The RO thus complied with the VCAA's preliminary duty to 
assist provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.


Factual Background

In November 1987, the veteran complained of right shoulder 
numbness and tightness, which he indicated had existed for 6 
months.  The veteran stated that the numbness radiated from 
the shoulder down into his hand, and that he noticed it more 
when writing and waking up.  The veteran also indicated that 
when he rested his hand or shoulder for a while it began to 
feel normal again.  On observation, there was full range of 
motion of both shoulders.  Although the veteran also 
complained of tightness upon extension of his right shoulder, 
there was no point tenderness over the shoulder area and the 
neurovascular aspect was intact.  The assessment was 
muscle/ligament strain, and the plan called for resting the 
right shoulder, applying heat to the affected area, and 
returning to the clinic in the afternoon.

There are no other references to the veteran's right shoulder 
in the SMRs, and a December 1987 "Statement of Option" 
indicates that the veteran elected not to undergo a medical 
examination for separation from service.  A subsequent 
notation indicates that the veteran's medical records were 
reviewed and it was determined that a medical examination for 
separation was not required.

In April 2000, Dr. "S." wrote that he had recently seen the 
veteran "for a service-related problem."  According to Dr. 
S, the veteran had been having chronic pain in his right 
shoulder since 1987, and the pain had become progressively 
worse.  Dr. S noted that a recent MRI of the right shoulder 
showed an acromioclavicular joint osteophyte impinging on his 
right supraspinous tendon.  Dr. S opined that this was the 
cause of the veteran's right shoulder pain, and that the 
veteran "was in the service from 1984 to 1987 and . . . his 
problem was bothering him then, so I think it is a service-
related problem."  Dr. S did not refer to the veteran's SMRs 
or other medical records.

Dr. S's treatment records from October 1996 to June 2002 
include the veteran's August 1997 complaints of pain in the 
right shoulder.  At that time the veteran had full range of 
motion of his neck and right shoulder, with tenderness in the 
latter.  The assessment was SA bursitis.  April 2000 notes 
are similar to Dr. S's statements in his April 2000 letter, 
indicating that an MRI had shown an acromioclavicular joint 
osteophyte impinging on right supraspinous tendon.  It also 
noted the veteran's military service and that the veteran had 
shoulder problems since 1987, without indicating the source 
of this information.  The neck was stated to have full range 
of motion and right shoulder abduction to 90 degrees with 
tenderness.  June 2002 notes indicated right shoulder pain 
that the veteran was not taking medication for.  The pain was 
worse when the veteran raised his arm above his head.  The 
neck again had full range of motion and right shoulder range 
of motion appears to be characterized as to 150 degrees.  The 
assessment was of SA bursitis/rotator cuff.  A June 2002 
radiology report indicated arthritic change in the 
acromioclavicular joint and no other significant abnormality.

As noted above, the RO in November 2001 asked Dr. S to 
indicate when he first treated the veteran, the medical 
evidence upon which he based his conclusion, and the medical 
reasons that he felt the veteran's current disability was 
related to his complaint of pain in service.  Dr. S's 
November 2001 response was that he had nothing to add to his 
previous letter.

The VA outpatient treatment (VAOPT) records sent by the New 
York Harbor Healthcare system included copies of VA 
examinations that the veteran underwent beginning in May 
1992.  The May 1992 neurological examination noted that the 
veteran indicated he had right shoulder pain for about 7 
years, mostly when he was exercising and playing sports.  The 
diagnosis was normal neurological exam.  At the May 1992 
general medical examination, complaints of right shoulder 
pain on exertion were again noted.  The diagnosis (appearing 
on the examination worksheet) was of generalized pains 
including of the right shoulder with its onset in 1985.

At a February 1994 VA examination, the veteran stated that he 
had difficulty with his right shoulder blade when exercising.  
On examination, the external and internal rotation of the 
veteran's right shoulder was 0 to 90 degrees.  X-rays of his 
right shoulder revealed no evidence of fracture or 
dislocation, and soft tissues and bony structures were 
unremarkable.

VAOPT records reflect skin-related problems of the right 
shoulder in May 1992 and June 1995.  A May 1999 X-ray 
impression was "no abnormal finding of the right shoulder."  
A November 1999 MRI showed large right acromioclavicular 
joint osteophytes that impinged upon the right supraspinatus 
tendon.  There was no complete rotator cuff tear seen, but 
fluid was seen in the bicep tendon sheath.  A January 2001 
MRI contained similar findings, as well as thickening of the 
distal attachment of the right supraspinatus tendon with 
focal partial tear of the distal right supraspinatus tendon.  
At a May 2002 orthopedic consultation examination, the 
veteran indicated continuing pain and the assessment was of 
microinstability of the shoulder, and rotator cuff tendonitis 
was very doubtful.

In a July 2000 statement in support of claim (VA Form 21-
4138), the veteran testified to continuous pain and 
limitation of motion to his right shoulder from the "date of 
injury on active duty until the present."

At a March 2004 VA examination, the examiner noted that the 
veteran's claims file was made available to him and reviewed 
prior to the examination.  The examiner noted the one SMR 
relating to the veteran's right shoulder and also Dr. S's 
treatment notes, and the VA examiner characterized the 
veteran's treatment as sporadic.  The examiner recounted the 
veteran's statements that his shoulder symptoms have existed 
as long as he can remember and were exacerbated around 1992.  
The veteran noted shoulder pain in cold weather and radiating 
pain when performing activity above the shoulder level.  The 
veteran also described progressive worsening of the pain, but 
denied numbness or tingling.  The veteran also indicated that 
he takes no particular medication for his shoulder pain and 
denied neck pathology.  Physical examination revealed a full 
active and passive range of motion of the right shoulder.  
Elevation of the shoulder to 110 degrees resulted in 
complaints of pain, as did abduction to 95 degrees and 
internal rotation to 60 degrees.  There were no strength 
deficits or instability but there was crepitus on passive 
range of motion.

As did Dr. S, the VA examiner found that the MRIs showed 
acromioclavicular joint enlargement and a spur that impinged 
upon the superior supraspinatus.

The impression was that the veteran suffered from impingement 
of the supraspinous tendon in the right shoulder.  According 
to the VA examiner, the impingement had 2 etiologies: one was 
secondary to the osteophyte on the undersurface of the 
acromioclavicular joint and the other was due to the type II 
acromion morphology.  The examiner could not determine how 
long the anatomical variant of the acromion had been present, 
but expressed his belief that the anatomical variant of the 
acromion had been present essentially all of the veteran's 
life, and predisposed him to impingement.  The VA examiner 
wrote: "Therefore, it is my opinion that at the time he 
presented with shoulder pain in November 1987 while in 
service, his presentation was very consistent with 
impingement symptoms.  There has been a scarcity of 
treatment, however, throughout the years.  With this in mind, 
I think that the reason for increased symptomatology now is 
probably secondary to the associated acromioclavicular joint 
operative changes, which is more of a degenerative process 
than anything he incurred in service."

Applicable Legal Principles and Analysis

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. §§ 1131, 1153 
(West 2002); 38 C.F.R. §§ 3.303(a) (2004).  Furthermore, 
with chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).

When chronicity of disease or injury in service is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2004).  In 
addition, certain conditions will be presumed to have been 
incurred in service if manifested to a compensable degree 
within a specified presumptive period following service.  38 
U.S.C.A. §§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).  One of those diseases is arthritis, 
which will be presumed to have been incurred in service if 
manifested to a degree of 10 percent or more within 1 year of 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2004).

Generally, to show the requisite connection between a current 
disability and service, the record must include:  (1) medical 
evidence confirming the veteran currently has the disability 
alleged, (2) medical evidence, or in certain circumstances 
lay testimony, of a relevant in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus/causal link between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

In the present case, the veteran has a current right shoulder 
disorder and there is a notation of right shoulder stiffness 
and numbness in service.  However, the preponderance of the 
competent probative evidence of record reflects the absence 
of a relationship between the two, warranting a denial of 
service connection, for the following reasons.

There is no indication that the numbness and tightness the 
veteran experienced in service was chronic.  Rather, the fact 
that there were no additional notations concerning his right 
shoulder and that it was not believed necessary based on a 
review of the SMRs that the veteran required a separation 
examination indicates that those symptoms were acute and 
transitory and resolved without residual disability.  
Significantly, there is some history of in-service trouble to 
1985.  The record reflects one finding in 1987 just prior to 
separation.  There is no subsequent clinical indication of 
complaints until 1992 after a claim for service connection is 
filed.  While there is history of continuing pathology there 
is no clinical confirmation and the early examinations 
revealed no pertinent pathology.  The shoulder was found to 
be normal.  There was no history of injury at the time of the 
in-service complaints.

In addition, continuity of symptomatology has not been 
clinically established.  While the veteran was competent to 
testify that he experienced pain and limitation of motion in 
his right shoulder from the date of "injury," i.e., the 
numbness and tightness, to the present, see Falzone v. Brown, 
8 Vet. App. 398, 403 (1995), this testimony is not 
dispositive.  As to the pain, which the veteran indicated he 
had experienced since service, "[P]ain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  See also Sanchez-Benitez 
v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) (declining 
to reach the question whether the appellant's was statutorily 
compensable, and dismissing in part and vacating in part 
Sanchez-Benitez v. West on other grounds).  As to the 
limitation of motion, the veteran's testimony is contradicted 
by the objective medical evidence.  Specifically, the single 
SMR relating to the right shoulder symptoms indicated that 
there was full range of motion of the shoulder.  Moreover, 
the August 1997 and April 2000 private treatment records 
indicated no limitation of the range of motion of his right 
shoulder.  See 38 C.F.R. § 4.71, Plate I (2004).  In 
addition, internal and external rotation of the right 
shoulder were to 90 degrees on the February 1994 VA 
examination.  Thus, the veteran's statement that there was 
continuity of the symptoms of limited range of motion of his 
shoulder was contradicted by the medical evidence showing 
that such limitation existed neither in service nor for many 
years thereafter.  Moreover, February 1994 X-rays, more than 
6 years after service, showed no abnormalities of the 
veteran's right shoulder, as did May 1999 X-rays.  It was not 
until a November 1999 MRI that there was clinical evidence of 
arthritis (confirmed subsequent private and VA X-rays and 
MRIs), many years after discharge from service and the 1-year 
post-discharge period for presumptive service-connection for 
arthritis.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2004).

In addition, the veteran is not competent to testify to the 
relationship between his in-service symptoms and his current 
disorder as the latter is a question of etiology requiring 
medical expertise.  Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).  The medical opinions offered on this question were 
those of Dr. S and the March 2004 VA examiner.

In rendering its findings regarding service-connection 
claims, the Board has the responsibility of weighing the 
evidence, including the medical evidence, for purposes of 
determining where to give credit and where to withhold the 
same. Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens 
v. Brown, 7 Vet. App. 429, 433 (1995)).  In so doing, the 
Board may accept one medical opinion and reject others.  Id.  
At the same time, Board cannot make its own independent 
medical determinations, and there must be plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans, 12 Vet. App. at 30; 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991)).

As to medical evidence, a diagnosis or opinion by a health 
care professional is not conclusive and is not entitled to 
absolute deference.  Thus, the Court has provided guidance 
for weighing medical evidence.  For instance, the Court has 
held that a post-service reference to injuries sustained in 
service, without a review of service medical records, is not 
competent medical evidence.  See Grover v. West, 12 Vet. App. 
109, 112 (1999).  Further, a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998).  In addition, a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Also, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).

Under the above legal principles, the Board finds that the 
opinion of the March 2004 VA examiner as to the etiology of 
the veteran's right shoulder disorder is entitled to greater 
weight than the opinion of Dr. S, for the following reasons.  
Dr. S referred to the veteran's military service, but never 
indicated that he reviewed the service medical records, and 
appears to have based his statements on the medical history 
given by the veteran.  Therefore, his references to the fact 
that the veteran's shoulder was bothering him while in 
service is not competent.  See Grover v. West, 12 Vet. App. 
at 112; LeShore v. Brown, 8 Vet. App. at 409.  Moreover, Dr. 
S never explained why he believed there was a connection 
between the veteran's in-service symptoms and his current 
shoulder disorder, other than simply noting that the right 
shoulder was "bothering" the veteran while in service, and 
refused to provide his reasoning or any other information as 
to the basis for his conclusion when specifically asked to do 
so by the RO.  See Miller v. West, 11 Vet. App. at 348.  
Further, as indicated above, neither Dr. S's treatment notes 
nor anything else in the records supports the conclusion that 
the veteran's current shoulder disorder is related to the 
numbness and tightness he felt on one occasion during 
service.  See Black v. Brown, 5 Vet. App. at 180.

In contrast, the March 2004 VA examiner stated that he had 
reviewed the claims file prior to his examination and 
reviewed the evidence from the claims file, including the 
SMRs, prior to rendering his conclusion.  In addition, the VA 
examiner gave a detailed explanation as to why he reached his 
conclusion that the veteran's current shoulder was not 
related to his military service.  He explained that his 
review of the veteran's medical records during and since 
service showed two etiologies for the current impingement of 
the veteran's shoulder, the osteophytes and the type II 
acromion morphology, i.e., abnormal shoulder structure.  The 
VA examiner candidly acknowledged that he could not determine 
the precise duration of the shoulder structure abnormality.  
However, but based on his review of the medical records he 
concluded that it was of a lengthy duration, and thus the 
source of the veteran's current disorder, rather than 
anything in service, which would include the symptoms noted 
in the single SMR relating to the veteran's right shoulder.

Therefore, because the March 2004 VA examiner's opinion is of 
greater weight than that of Dr. S, based on the nature of the 
opinion and the fact that it is supported by the medical 
evidence of record, the preponderance of the evidence of 
record indicates that the veteran's right shoulder disorder 
is not related to his in-service shoulder tightness and 
numbness or otherwise related to service.

Finally, the Board notes the argument in the April and August 
2004 statements in support that the decision in this case to 
obtain a VA medical opinion was contrary to the Court's 
holding in Mariano v. Principi, 17 Vet. App. 305 (2003).  In 
that case, the Court, noting that it was not clear from the 
record why VA had requested a VA medical opinion, required VA 
to provide an adequate statement of the reasons and bases for 
doing so "where such development reasonably could be 
construed" as being for the purpose of obtaining evidence 
against the appellant's case.  Id. at 311.  The instant case 
is readily distinguishable from Mariano, because here, for 
the reasons stated above, it is clear from the record why a 
VA medical opinion was required.  The record demonstrates no 
evidence of a chronic disorder during service or continuity 
of any symptomatology other than pain, and Dr. S's opinion as 
to a nexus between the in-service symptoms and the current 
right shoulder disorder was significantly flawed as explained 
above.  Thus, the record does not suggest that in obtaining a 
VA medical opinion the Board was trying to obtain evidence 
against the veteran's case; rather, it was confronted with a 
record that indicated a current right shoulder disorder and 
the possibility that this disorder may have been related to 
service; but the record did not contain sufficient evidence 
to decide the claim.  In these circumstances, the Board acted 
pursuant to the relevant statute and regulation in obtaining 
a VA medical opinion as to the etiology of the veteran's 
right shoulder disorder.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2004).

For the above reasons, the preponderance of the evidence is 
against the veteran's claim for service connection for a 
right shoulder disorder, the benefit-of-the-doubt doctrine 
thus does not apply, and VA acted appropriately in obtaining 
a VA medical opinion as to the etiology of the veteran's 
right shoulder disorder.  The veteran's claim must therefore 
be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).


ORDER

The claim for service connection for a right shoulder 
disorder is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


